Case 1:20-cr-20252-MGC Document 23 Entered on FLSD Docket 01/25/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-20252-CR-COOKE

  UNITED STATES OF AMERICA,

         Plaintiff,

  Vs

  YOELVIS DENIS HERNANDEZ,

        Defendant(s).
  ___________________________________/

                                               ORDER

         It appearing to the court that the above named defendant is a fugitive from justice, it is

  therefore,

         ORDERED AND ADJUDGED that this defendant be removed from the Court's

  Pending Case List and shall place the defendant on the Clerk's Fugitive Case List.

         DONE AND ORDERED in Chambers at the United States District Courthouse at

  Miami, Florida this 25th day of January 2021.




  cc:    Counsel of Record
